

Exhibit 10.1


MAXLINEAR, INC.
5966 La Place Court, Suite 100
Carlsbad, California 92008




June 7, 2018


Mr. Steven Litchfield


Dear Steven:


I am very pleased to offer you a position with MaxLinear, Inc., a Delaware
corporation (the “Company”), as Vice President and Chief Financial Officer
reporting to Kishore V. Seendripu, Ph.D., the Company’s Chairman and Chief
Executive Officer. We are offering you an annual base salary of $360,000 and a
target annual bonus of seventy percent (70%) of your annual base salary pursuant
to the terms and conditions of the Company’s Executive Incentive Bonus Plan (the
“Bonus Plan”) and subject to conditions established by the Compensation
Committee of our Board of Directors. In addition, we are offering you an equity
compensation plan and severance and termination protection benefits in
connection with a change in control, all as further set forth below.


Annual Base Salary


If you decide to join us, you will receive semi-monthly payments of your annual
base salary of $360,000 in accordance with the Company’s normal payroll
procedures, and you will also be eligible to receive certain employee benefits
generally offered to the Company’s employees, including participation in our
401(k) plan and employer contribution towards health insurance premiums. The
details of these employee benefits will be explained in greater detail in
subsequent correspondence. As a Company executive, you will not accrue vacation
or paid time off, and the Company will not track your time away from the
office.  Instead, you will be able to take time off from work as needed, subject
to the demands of the Company’s business and the obligations of your position
with Maxlinear.  The Company expects that you will schedule time off responsibly
and in coordination with other Company executives.


Executive Incentive Bonus Plan


Under the Bonus Plan, you will be eligible to receive a target annual bonus of
seventy percent (70%) of your base salary. In recent years, award payments under
the Bonus Plan have been made in shares of the Company’s Common Stock payable on
a date following the determination by the Compensation Committee that bonus
awards have been earned. The Compensation Committee establishes corporate and
individual performance objectives under the Bonus Plan for use in determining
when awards are earned. Any bonus payments made to you under the Bonus Plan for
the 2018 corporate performance period would be pro-rated based on corporate and
individual performance for the period beginning on July 1, 2018 and ending on
December 31, 2018 (assuming your currently anticipated start date in June 2018).







--------------------------------------------------------------------------------

Steven Litchfield
Page 2








Severance and Change in Control Benefits


Under the terms of the form of change in control and severance agreement that
our Board of Directors has approved for the Chief Executive Officer and the
Chief Financial Officer, if you are a “Section 16 officer” immediately prior to
a “change in control” (as such terms are defined in the change in control
agreement) and upon or within three (3) months prior to or twenty-four (24)
months following a change of control, you are involuntarily terminated by the
Company or our successor without “cause” or you terminate voluntarily for “good
reason” (as such terms are defined in the change in control agreement), you will
be entitled to receive a lump sum cash payment equal to twenty-four (24) months
of your base salary (as determined based on the greater of your base salary
immediately prior to the change in control or at the time of your termination);
a lump sum payment equal to a pro-rated amount of your target annual bonus for
the year immediately preceding the year of the change-in-control; reimbursement
for continued health benefits under our health plan for up to eighteen (18)
months; immediate vesting of 100% of the then-unvested portion of any
outstanding equity awards; and extended exercisability of outstanding and vested
stock options or stock appreciation rights until the twelve (12) month
anniversary of your termination date. In addition, in the event the Company
terminates your employment without cause or you terminate for good reason
outside of the change in control period, you will be entitled to receive a lump
sum cash payment equal to six (6) months of your then-current base salary;
reimbursement for continued health care benefits for up to twelve (12) months;
and extended exercisability of any stock option or stock appreciation rights
until the six month anniversary of the termination date (but in no event beyond
the original term of the option). The foregoing description of our severance and
change in control benefits is qualified in its entirety by the change in control
and severance agreement in the form attached hereto as Exhibit A.


Equity Incentive Awards


If you accept this offer and subject to your continued employment through the
grant date, the Company will also recommend that the Compensation Committee
approve a grant of equity incentive awards under the Company’s 2010 Equity
Incentive Plan (the “Equity Plan”). Specifically, the Company will recommend
that its Compensation Committee approve the grant of a stock option under the
Equity Plan to acquire 306,000 shares of Common Stock and restricted stock units
(“RSUs”) with respect to 52,000 shares of Common Stock.


Your equity incentive awards will be subject in all respects to the terms and
conditions of the Equity Plan and the applicable form of equity award agreement
approved by the Board of Directors and/or Compensation Committee. The stock
options will vest and become exercisable over four years assuming your continued
employment with the Company, with twenty-five percent (25%) vesting and becoming
exercisable on the first anniversary of your employment start date and the
balance of the stock options vesting and becoming exercisable on a monthly basis
over the succeeding three years. The option grant will have a term of seven
years from the date of grant and an exercise price equal to the closing price of
the Company’s Common Stock in trading on the New York Stock Exchange on the date
of grant. With respect to the RSUs and pursuant to the Company’s policy with
respect to the vesting of RSUs, the initial 25% of the restricted stock units
would vest on August 20, 2019 and the balance of the restricted stock





--------------------------------------------------------------------------------

Steven Litchfield
Page 3








units would vest quarterly over the remaining three years on each November 20,
February 20, May 20, and August 20 thereafter, in each case assuming continued
employment. No right to any shares subject to any equity incentive awards will
be earned or accrued until such time as they have become fully vested. In
addition, the issuance of shares to you will not confer any right to continued
vesting or employment.


Other Employment Terms


The Company is excited about your joining and looks forward to a beneficial and
productive relationship. Nevertheless, you should be aware that your employment
with the Company is for no specified period and constitutes at-will employment.
As a result, you are free to resign at any time, for any reason or for no
reason. Similarly, the Company is free to conclude its employment relationship
with you at any time, with or without cause, and with or without notice. We
request that, in the event of resignation, you give the Company at least two
weeks’ prior notice. In addition, this offer is made contingent upon a
satisfactory background investigation.


For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of the effective date of your employment, or our employment
relationship with you may be terminated. If you anticipate you may have
immigration issues, please advise us now so that we may start to investigate
those issues prior to your effective date.


We also ask that, if you have not already done so, you disclose to the Company
any agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or that may limit the manner in which
you may be employed. It is our understanding that any such agreements will not
prevent you from performing the duties of your position, and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third party
confidential information to the Company, including that of any former employer,
and that in performing your duties for the Company you will not in any way
utilize any such information.
    
As a condition of your employment, you are also required to sign and comply with
an At-Will Employment, Confidential Information, Invention Assignment and
Arbitration Agreement attached hereto as Exhibit B (the “At-Will Agreement”).
The At-Will Agreement requires, among other provisions, the assignment of patent
and other intellectual property rights to any invention made during your
employment at the Company, non-disclosure of the Company’s proprietary
information, and arbitration of disputes between you and the Company.


The Company has a strict policy against insider trading, which prohibits, among
other things, employees, contractors and temporary workers from trading the
Company’s stock during certain time periods and engaging in any derivative
transactions in the Company’s stock. It will be your responsibility to educate





--------------------------------------------------------------------------------

Steven Litchfield
Page 4








yourself regarding our insider trading policies and to ensure you are in full
compliance. If you have any questions about our policy against insider trading,
please contact Human Resources.


To accept the Company’s employment proposal, please (1) sign and date the
Acceptance Form attached to this letter; and (2) execute the signature pages of
the change in control agreement and the At-Will Agreement; and (3) return them
by email to Kishore Seendripu, Ph.D. (kseendripu@maxlinear.com) and Kathi
Guiney, Vice President of Human Resources (kguiney@maxlinear.com). A duplicate
original of this letter is enclosed for your records. This letter, along with
any agreements relating to proprietary rights between you and the Company, sets
forth the terms of your employment with the Company and supersedes any prior
representations or agreements including, but not limited to, any representations
made during your recruitment, interviews or pre-employment negotiations, whether
written or oral. This letter may not be modified or amended except by a written
agreement signed by the Chief Executive Officer of the Company and you.


This offer of employment will terminate if it is not accepted, signed and
returned by June 25, 2018. We look forward to your favorable reply and to
working with you at the Company.




 
Sincerely,
 
MAXLINEAR, INC.
 
 
 
 
 
/s/ Kishore Seendripu
 
Kishore Seendripu, Ph.D.
 
Chairman of the Board of Directors, Chief
 
Executive Officer and President
 
 
 
 
 
 
 
 
 
 







Acknowledged:




___________________________________
Kathi Guiney
Vice President, Human Resources





--------------------------------------------------------------------------------

Steven Litchfield
Page 5




OFFER ACCEPTANCE FORM








The terms of the letter dated June 7, 2018 are agreed to and accepted:


Printed Name:
 
Steven Litchfield


 
 
 
Signature:
 
/s/ Steven Litchfield
 
 
 
Date:
 
6/22/2018
 
 
 
Anticipated Start Date:
 
7/2/2018
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







Enclosures:
1.
Duplicate Original Letter

2.
Exhibit A: Change in Control Agreement for CFO

3.
Exhibit B: Employment, Confidential Information, Invention Assignment and
Arbitration Agreement








--------------------------------------------------------------------------------

Steven Litchfield
Page 6




Exhibit A


Change in Control Agreement for CFO





--------------------------------------------------------------------------------

Steven Litchfield
Page 7




Exhibit B


Employment, Confidential Information, Invention Assignment and Arbitration
Agreement









